Case 6:17-cv-06075-SOH Document 51           Filed 10/05/18 Page 1 of 6 PageID #: 420



                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF ARKANSAS
                          HOT SPRINGS DIVISION

DUNCAN BRATTON                                                            PLAINTIFF

v.                         CASE NO. 6:17-CV-6075-SOH

KOMPTECH AMERICAS, LLC, and
POWERSCREEN OF TEXAS                                                   DEFENDANTS


        KOMPTECH AMERICAS, LLC’S OBJECTIONS TO PLAINTIFF’S
                    PRETRIAL DISCLOSURES

        Pursuant to the Court’s Final Scheduling Order (Doc. No. 20, ¶ 4(a)),

Komptech Americas, LLC (“Komptech”), for its objections to plaintiff’s pretrial

disclosures, states:

        1.    Concise Summary of Facts. Komptech disagrees with portions of

plaintiff’s fact summary. See Doc. No. 42, ¶ 7. Specifically, the record bears out that

the windrow turner was being returned to Powerscreen rather than Komptech.

Likewise, it is uncontroverted that Komptech did not make arrangements for

Powerscreen’s driver, Terry Shaw, to drive to Hot Springs, Arkansas to pick up the

windrow turner. Komptech objects to any hearsay evidence that forms the basis of

plaintiff’s fact summary (e.g., “Shaw told Plaintiff’s supervisor and one of his co-

workers that the same type of machine had been flipped over in Florida and that’s

why he didn’t want to load it”).

        2.    Exhibit List. Generally, Komptech objects to all items referenced in

plaintiff’s exhibit list to the extent those items contain inadmissible hearsay, lack




1720753-v1
Case 6:17-cv-06075-SOH Document 51             Filed 10/05/18 Page 2 of 6 PageID #: 421



foundation, are irrelevant, or were not disclosed during the course of discovery.

Specifically, Komptech objects to the following:

Plaintiff’s
                                               Objection
 Ref. No.
              This document has not been produced and should not be permitted to
              be admitted into evidence at trial. Komptech has been unable to assess
      6
              the contents of the document but anticipates that it is hearsay.
              Komptech further objects on the basis of foundation.
              Plaintiff has not specified which pictures are being referenced.
              Komptech objects to the introduction of any photograph not produced
      7
              during discovery. If plaintiff is referring to photographs produced by
              Komptech, there is no objection.
              Komptech objects to the introduction of any medical record not
              produced by plaintiff during discovery. Komptech has yet to receive
              any medical records from plaintiff for the following providers identified
              in No. 8:

                    Arkansas Specialty Surgery Center
                    St. Vincent Infirmary Medical Center – Little Rock
                    CHI St. Vincent Pulmonology and Sleep Medicine Clinic
      8
                    Maple Creek Medical Clinic

              Additionally, during the deposition of Dr. Justin Seale, plaintiff’s non-
              retained medical expert, plaintiff stipulated that Dr. Seale’s testimony
              would be limited to discussing the care he provided plaintiff. Komptech
              objects to plaintiff’s attempt to seek introduction of any medical record
              to meet his burden of proof on proximate causation as such testimony
              must come through qualified expert witnesses.
              Komptech objects to the introduction of any medical bill outside of the
              bills plaintiff incurred as a result of Dr. Seale’s treatment. Komptech
              further objects to the introduction of any medical bill not produced
      9       during discovery. Plaintiff recently produced a summary of medical
              bills. Komptech does not object to plaintiff’s use of that summary
              provided that it is redacted to exclude all billing information apart
              from those attributable to Dr. Seale/Arkansas Specialty Orthopedics.
              Komptech objects to the introduction of any employment records
     10
              because plaintiff has not produced any.




                                           2
1720753-v1
Case 6:17-cv-06075-SOH Document 51             Filed 10/05/18 Page 3 of 6 PageID #: 422



        3.    Witness List. Komptech objects to plaintiff calling Mr. Adam Hall or

Dr. Barry Baskin during plaintiff’s case-in-chief. Both are Komptech’s retained

expert witnesses.

        Although the parties agreed that plaintiff could present Dr. Seale’s deposition

transcript at trial in lieu of calling him live, Komptech reserved the right to object

to portions of Dr. Seale’s deposition testimony. Plaintiff’s pretrial disclosure did not

specify what portions of Dr. Seale’s transcript, if any, were being designated for

trial. Komptech is unable to identify objections because it lacks those designations.

Out of an abundance of caution and to the extent the Court permits plaintiff to

present Dr. Seale’s deposition transcript (attached as Exhibit A), Komptech cross-

designates as follows:

        Page 6, lines 6 – 25;

        Page 7, line 1;

        Page 8, lines 5 – 20;

        Page 9, lines 22 – 25;

        Page 10, lines 1 – 5, 8 – 12;

        Page 12, lines 2 – 22;

        Page 15, lines 5 – 12;

        Page 17, lines 13 – 25;

        Page 18, lines 1 – 10;

        Page 20, lines 21 – 25;

        Page 21, lines 2 – 25;



                                           3
1720753-v1
Case 6:17-cv-06075-SOH Document 51            Filed 10/05/18 Page 4 of 6 PageID #: 423



        Page 22, lines 1 – 13, 22 – 25;

        Page 23, lines 1 – 22;

        Page 30, lines 14 – 25;

        Page 31, lines 1 – 12, 25;

        Page 32, lines 1 – 24;

        Page 33, lines 12 – 18;

        Page 34, lines 4 – 25;

        Page 35, lines 1 – 21;

        Page 36, lines 10 – 18;

        Page 40, lines 18 – 25;

        Page 41, lines 1, 19 – 25;

        Page 42, lines 1 – 5;

        Page 43, lines 11 – 18;

        Page 44, lines 5 – 10;

        Page 46, lines 4 – 15;

        Page 47, lines 1 – 5, 12 – 15;

        Page 48, lines 5 – 10, 20 – 25;

        Page 49, lines 1 – 25;

        Page 50, lines 1 – 15;

        Page 55, lines 20 – 25;

        Page 56, lines 1 – 8;

        Page 59, lines 15 – 25;



                                          4
1720753-v1
Case 6:17-cv-06075-SOH Document 51                Filed 10/05/18 Page 5 of 6 PageID #: 424



        Page 60, lines 1 – 14;

        Page 61, lines 2 – 10, 16 – 25;

        Page 62, lines 1 – 16, 22 – 25;

        Page 63, lines 1 – 11;

        Page 64, lines 8 – 15;

        Page 68, lines 21 – 25;

        Page 69, lines 1, 6 – 9, 11 – 13;

        Page 80, lines 21 – 25;

        Page 81, lines 1 – 13;

        Page 82, lines 2 – 7, 11 – 19;

        Page 83, lines 20 – 23;

        Page 84, line 25; and

        Page 85, lines 1 – 4, 6 – 8.

        4.     This filing is not intended to waive Komptech’s right to challenge the

propriety of any witness’s testimony or any other form of evidence through a motion

in limine filed in accordance with the Court’s scheduling order.

                                            WRIGHT, LINDSEY & JENNINGS LLP
                                            200 West Capitol Avenue, Suite 2300
                                            Little Rock, Arkansas 72201-3699
                                            (501) 371-0808
                                            FAX: (501) 376-9442
                                            E-MAIL: grather@wlj.com; djung@wlj.com


                                            By /s/ David C. Jung
                                               Gordon S. Rather, Jr. (68054)
                                               David C. Jung (2013141)
                                               Attorneys for Komptech Americas, LLC


                                              5
1720753-v1
Case 6:17-cv-06075-SOH Document 51             Filed 10/05/18 Page 6 of 6 PageID #: 425




                            CERTIFICATE OF SERVICE

        I hereby certify that on October 5, 2018, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which shall send notification of

such filing to all counsel of record.


                                           /s/ David C. Jung_____________
                                           David C. Jung




                                           6
1720753-v1
